UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

G. WILLIAM BILLS, JR.,
Appellant,

v.                                                              No. 00-2391

UNITED STATES OF AMERICA,
Respondent.

Appeal from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Irene M. Keeley, Chief District Judge.
(CA-00-25)

Submitted: May 29, 2001

Decided: June 12, 2001

Before WILLIAMS and MOTZ, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed as modified by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

G. Williams Bills, Jr., Appellant Pro Se. Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Respondent.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

G. William Bills appeals the district court's order imposing sanc-
tions against him for failing to appear at his client's sentencing hear-
ing on October 3, 2000, for which purpose he had previously been
admitted pro hac vice pursuant to Rule 2.02 of the Local Rules for the
United States District Court for the Northern District of West Vir-
ginia. Those sanctions included a fine of $500 and a prohibition
against Bills ever practicing again before the United States District
Court for the Northern District of West Virginia.* On appeal Bills
challenges both the basis for the district court's imposition of sanc-
tions and the scope of its prohibition against his future appearances
before the federal courts of the Northern District of West Virginia.

Federal courts have the inherent authority to control admission to
their bars and to discipline attorneys who appear before them. See
Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (citing Ex parte
Burr, 22 U.S. (9 Wheat.) 529, 531 (1824)). In particular, courts may
impose both monetary penalties and disbarment without a finding of
contempt, as adjuncts to this inherent power. See Ex parte Robinson,
86 U.S. (19 Wall.) 505, 512 (1873) (disbarment); Kleiner v. First
Nat'l Bank of Atlanta, 751 F.2d 1193, 1209 (11th Cir. 1985) (mone-
tary penalties). Furthermore, an admission pro hac vice is a privilege,
the granting of which we have found to be "a matter of grace resting
in the sound discretion of the presiding judge." Thomas v. Cassidy,
249 F.2d 91 (4th Cir. 1957). Consequently, although a court may pun-
ish an attorney's failure to appear as an act of criminal contempt,
United States v. Nunez, 801 F.2d 1260, 1263 (11th Cir. 1986), in light
of a court's inherent power to discipline attorneys appearing before
it, such a finding is not a necessary predicate to the imposition of the
types of sanctions at issue here.

In the context of that authority, the district court was within its dis-
cretion to impose a fine and to preclude Bills from appearing before
it again as a result of Bills' failure to appear at his client's sentencing
_________________________________________________________________
*The district court sent a letter to the Pennsylvania Bar Association
Attorney Disciplinary Board informing it of this order.

                   2
hearing. See Baldwin Hardware Corp. v. Franksu Enter. Corp., 78
F.3d 550, 561-62 (9th Cir. 1996); Kleiner, 751 F.2d at 1209. How-
ever, to the extent the district court's order may have been intended,
or may be interpreted, as a categorical bar to Bills ever appearing
before another federal court in the Northern District of West Virginia,
such an order is overly broad, for two reasons. First, we conclude that
an order of such scope unnecessarily intrudes upon the prerogative of
other courts in that district to admit attorneys pro hac vice. Second,
such a ban is incompatible with the rules regarding pro hac vice
admissions in that district, as attorneys generally are required only to
note a disciplinary action against them during the past two years,
rather than foreclosed altogether from seeking such an admission as
a result of a disciplinary action. See U.S. Dist. Ct. Rules, N.D.W. Va.
L.R. Gen. P. 2.02 (incorporating W. Va. R. Admis. 8.0); see also
Baldwin Hardware, 78 F.3d at 562.

Accordingly, although we affirm the district court's imposition of
a fine and preemptive order barring Bills from ever again seeking
admission pro hac vice before the court below, to the extent the
court's order also imposes a blanket prohibition precluding Bills from
ever seeking admission before other courts of that district, we modify
that order to instead require Bills to attach a copy of the order to all
future pro hac vice applications Bills submits to the United States
District Court for the Northern District of West Virginia. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid in the decisional process.

AFFIRMED AS MODIFIED

                  3